Citation Nr: 0406471	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins of 
the left leg.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.D.W., and R.B.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1945 to 
November 1946.  

This matter comes before the Board on appeal from a January 
2000 rating decision of the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
determined that new and material evidence sufficient to 
reopen the prior service connection claim was not submitted.

In a September 2002 decision, the Board determined, in 
pertinent part, that the veteran had not submitted new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for left leg varicose 
veins.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which, 
in a March 5, 2003 order, vacated the Board's decision and 
remanded it to the Board for further consideration under the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In the September 2002 decision Board remanded the issues of 
entitlement to an increased rating for bilateral pes planus 
and a total rating for compensation purposes based on 
individual unemployability.  These issues were not affected 
by Court's order and remain on appeal under a separate docket 
number and a different representative.  These issues are 
referred to the RO in conjunction with the development 
requested in the September 2002 Remand.   


FINDINGS OF FACT

1.  In a March 1995 decision, the Board denied entitlement to 
service connection for varicose veins of the left leg.

2.  The evidence associated with the claims file subsequent 
to the Board's March 1995 decision is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for entitlement to service connection for varicose 
veins of the left leg.


CONCLUSIONS OF LAW

1.  The Board's March 1995 decision denying entitlement to 
service connection for varicose veins of the left leg is 
final.  38 U.S.C.A. § 7104(b) (West 2002). 

2.  The evidence associated with the veteran's claims file 
subsequent to the Board's March 1995 decision is new and 
material and the veteran's claim of entitlement to service 
connection for varicose veins of the left leg is reopened.  
38 U.S.C.A.§  5108 (West 2002); 38 C.F.R. 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002). This law eliminates the concept of a well- 
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001. These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

For the purpose of reopening the veteran's claim, the Board 
finds the requirements of the VCAA have been met.

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1131 (West. 2002).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  

The evidence of record at the time of the March 1995 Board 
decision is briefly summarized.  The service medical records 
(SMRs), including the separation examination report, are 
negative for left leg varicose veins.  Private medical 
evidence reflects treatment for right leg varicose veins 
beginning in 1949.  VA medical evidence reflects that in May 
1963, a VA examiner noted that no varicosities were seen in 
the left lower extremity.  In April 1965, a VA examiner noted 
that varicose veins of the left foot and ankle were not as 
great as on the right leg and noted that the veteran reported 
that his varicose veins first appeared during active service.  

Of record are statements of service comrades who recalled 
varicose veins in both of the veteran's legs during active 
service.  A January 1993 VA examination report notes 
bilateral lower extremity varicose veins, more severe on the 
right.  .

In March 1995, the Board denied service connection for 
varicose veins of the left leg.  At time the Board found that 
varicose veins of the left leg were not present during 
service and were first medically demonstrated more than 10 
years following service.  The Board further found that the 
varicose veins of the left leg were not etiologically related 
to the service connected varicose veins of the right leg or 
bilateral pes planus.  The Board's March 1995 decision is 
final. 38 U.S.C.A. § 7104.

However, the veteran may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108. The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

The additional evidence that has been associated with the 
claims file since the Board's final March 1995 decision 
includes an additional lay witness statement; testimony in 
April 2000 at an RO hearing; numerous previously considered 
lay witness statements; a written statement of the veteran to 
the effect that in 1963, any varicose veins on the left were 
small ones around the ankle and foot; a November 2000 letter 
from a private physician, VA outpatient treatment reports 
dated in 2001; a letter dated March 8, 1950, from H.E. T.; 
the veteran's testimony given at a videoconference hearing in 
April 2002; R.B.'s testimony; C.D.W.'s testimony; and, 
written statement from G.G.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
left leg varicose veins.  Although some of the items 
submitted are simply duplicates of evidence previously 
considered, the veteran has submitted evidence that is both 
new and material.  Specifically, two eyewitnesses, R.B's and 
G.G., have stated that they saw left leg varicose veins near 
the time of separation from active service.  This evidence 
supports the veteran's claim.  

Therefore, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. See 38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence, and that his claim is reopened.


ORDER

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for left 
leg varicose veins, and to this extent, the appeal is 
granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Further action, as noted 
below, is requested on your part.

Having reopened the claim for service connection for left leg 
varicose veins, the Board has determined that additional 
development is necessary.  

In a Joint Motion for Remand, the parties requested a 
specific notice that satisfies 38 U.S.C.A. § 5103(a) (West 
2002).  That subsection states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

In a written brief submitted to the Board in February 2004, 
the veteran's representative requested a copy of a November 
1947 rating decision that had not been supplied earlier.  A 
review of the record reflects that the rating decision is not 
on file.  The representative also requested that VA attempt 
to locate any additional SMRs, as the record does not clearly 
reflect a complete search by the National Personnel Records 
Center.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file, 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant should be invited 
to submit any additional evidence that 
tends to link his left leg varicose veins 
to active service or that tends to show 
that a service-connected disability was 
caused or aggravated his left leg 
varicose veins.  The appellant should be 
notified that VA will assist him in 
obtaining any evidence if he identifies 
the source of such evidence.  

2.  The RO should request the NPRC to 
conduct a search for any additional SMRS.  
If additional records are received the RO 
is requested to take the appropriate 
action to have copies of the records 
furnished to the veteran and his 
representative.  If no additional records 
are located, the NPRC should so inform 
the RO who in turn should notify the 
veteran and his representative.   

3.  The RO should take the appropriate 
action to locate a copy of the November 
1947 rating decision and to incorporate it 
with the veteran's claims folder.  The RO 
should also take the necessary action to 
have a copy of that decision furnished to 
the veteran and his representative.  If 
the decision cannot be located the veteran 
and his representative should be so 
informed.

4.  A VA examination should be conducted 
by a vascular specialist to determine the 
nature, severity, and etiology of the 
varicose veins of the left leg.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All tests deemed necessary should be 
accomplished.  Following the examination 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that the varicose veins of the left 
leg were caused or are aggravated by the 
service connected varicose veins of the 
right leg and/or the bilateral pes planus.  
A complete rational for any opinion 
expressed should be included in the 
report.

5.  Thereafter, the RO should readjudicate 
the claim of service connection for left 
leg varicose veins to include secondary 
service connection.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



